DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on October 17, 2022 and is acknowledged. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chaney US. Patent (5,425,508) hereinafter Chaney in view of Sjostrom et al. US. Publication (2016/0145798) hereinafter Sjostrom.
Regarding claim 1,
Chaney discloses a refiner plate segment (see fig.5) for a refiner comprising: 
a substrate (86) having: 
a radial length (see fig.5); 
an inner diameter (see fig.5) disposed at a first end of the radial length; 
an outer diameter (see fig.5) disposed at a second end of the radial length, the outer diameter located radially distant from the inner diameter along the radial length, the outer diameter being longer than the inner diameter (see fig.5);

    PNG
    media_image1.png
    524
    699
    media_image1.png
    Greyscale

a first lateral side (side marked as 86) extending between the inner diameter and the outer diameter along the radial length (see fig.5); 
a second lateral side (side marked as 94) extending between the inner diameter and the outer diameter along the radial length (see fig.5), the second lateral side being distally disposed from the first lateral side (see fig.5); and 
a back face oppositely disposed from a front face along a thickness (see fig.1, as the basic of all embodiments, where element 86 equates element 26 or 27), the back face and the front face extending between the outer diameter, inner diameter, first lateral side, and second lateral side (see fig.1 and 5), 
wherein the front face comprises an area having a plurality of alternating refining bars (88,96) and refining grooves (see fig.5), 
wherein the refining bars (88,96) engage the substrate and 
wherein adjacent refining bars (88,96) and the substrate define a refining groove (see fig.5) between the adjacent refining bars, 
wherein the area of alternating refining bars (88,96) and refining grooves is a refining section (the refining section defined as all the bars and grooves see fig.5),
wherein the refining section (see fig.5) further comprises areas defining feeding grooves (see fig.5), each feeding groove extending into the refining section from an edge of the refining section having a closest radial distance from the inner diameter of the substrate toward the outer diameter of the substrate (see fig.5), each feeding groove having a first width closer to the inner diameter (see fig.5) and a second width closer to the outer diameter (see fig.5), 
wherein the feeding groove is disposed at a feeding angle at a first width (see fig.5), and wherein the feeding groove is disposed at a holding angle at a second width (see fig.5).
Chaney does not disclose wherein the first width is larger than the second width.
Chaney and Sjostrom disclose both art in the same field of endeavor (i.e. comminution).
Sjostrom, in a similar art, teaches a refiner substrate (see fig.1) having a feeding groove (10) with a first width is larger than a second width (see Para. [0029] lines 15-21). Sjostrom teaches the first width to be larger than the second width to allow precise tolerances at the interfaces of the blade segments and ensure unrefined pulp not to escape through the refiner (see Para.[0005] lines 27-29).
It would have been obvious to the skilled artisan before the effective filing date to construct to the feeding groove of the refiner substrate of Chaney with a first width to be larger than a second width as taught by Sjostrom, as it would be beneficiary to Chaney to be able to allow precise tolerances at the interfaces of the blade segments and ensure unrefined pulp not to escape through the refiner.
Examiner notes, the feeding angle is considered to be angle to allow flow of the material and the holding angle is considered to be angle to allow friction to slow the flow of the material.
Regarding claim 2,
The prior art Chaney as modified by Sjostrom, discloses all limitations in claim 1.
Chaney discloses wherein the feeding groove is disposed at a series of angles from the feeding angle at the inner diameter to the holding angle that the outer diameter (see fig.5, curve and zig-zag pattern).

    PNG
    media_image2.png
    524
    698
    media_image2.png
    Greyscale

Regarding claim 3,
The prior art Chaney as modified by Sjostrom, discloses all limitations in claim 1.
Chaney discloses wherein the feeding groove (10) is curved (fig.3 shows the curvature), such that an angle of the feeding groove changes constantly between the feeding angle and the holding angle along a radial length of the feeding groove (see fig.5, curve and zig-zag pattern).
Regarding claim 4,
The prior art Chaney as modified by Sjostrom, discloses all limitations in claim 1.
Chaney discloses wherein a change in angle or curvature of the feeding groove (see fig.5) between the feeding angle and the holding angle is disposed at a location where there is enough centrifugal force for a given diameter of the refiner plate segments that is beyond a normal pulp plugging point (since the arrow element 52 shows the rotation of the substrate therefore the centrifugal force will act throughout the extension of the feeding groove and since the feeding groove is angled/curved with respect to the horizontal and vertical planes along the feeding groove’s extension therefore the reference discloses the limitation as claimed, see fig.5).
Regarding claim 5,
The prior art Chaney as modified by Sjostrom, discloses all limitations in claim 1.
Chaney discloses wherein the feeding groove (see fig.5) further comprises an inner feeding groove (Marked as first width, see fig 5) and an outer feeding groove (Marked as second width, see fig 5), wherein the inner feeding groove has the first width disposed closer to the inner diameter of the refiner plate segment and the outer feeding groove has the second width disposed closer to the outer diameter of the refiner plate segment (see fig.5).
Regarding claim 6,
The prior art Chaney as modified by Sjostrom, discloses all limitations in claim 5.
Chaney discloses wherein the feeding angle (see fig.5 in claim 1) is an angle between a radial line (marked as SL) and a line (marked as L) drawn to abut ends of at least two adjacent refining bars (88,96) in the inner feeding groove (see fig.5 and fig.1).
Regarding claim 7,
The prior art Chaney as modified by Sjostrom, discloses all limitations in claim 5.
Chaney discloses wherein the holding angle (see fig.5 in claim 1) is an angle between a radial line (marked as SL) and a line (marked as L) drawn to abut ends of at least two adjacent refining bars (88,96) in the outer feeding groove (see fig.5 in fig.1).
Regarding claims 8 and 9,
The prior art Chaney as modified by Sjostrom, discloses all limitations in claim 1.
Chaney clearly illustrates the feeding angle (see fig.5), however the scale of the drawings is not being relied upon for accurate measurements. Rather, it would have been obvious to the skilled artisan before the effective filing date to have the feeding angle to be in a range from 0 degrees to 45 degrees or 5 degrees to 20 degrees.  Accordingly, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claims 10 and 11,
The prior art Chaney as modified by Sjostrom, discloses all limitations in claim 1.
Chaney clearly illustrates the holding angle (see fig.5), however the scale of the drawings is not being relied upon for accurate measurements. Rather, it would have been obvious to the skilled artisan before the effective filing date to have the holding angle to be in a range from -3 degrees to -45 degrees or 10 degrees to -25 degrees. Accordingly, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 12,
The prior art Chaney as modified by Sjostrom, discloses all limitations in claim 1.
Chaney discloses wherein the feeding groove (see fig.5) transitions from the feeding angle to the holding angle at a percentage of a refining section radial length of the refiner plate segment as measured from a point of the refining section disposed closest to the inner diameter (see fig.5, shown nearly 50%) however the scale of the drawings is not being relied upon for accurate measurements. Rather, it would have been obvious to the skilled artisan before the effective filing date to have the feeding angle to the holding angle between 20% and 80% of a refining section radial length of the refiner plate segment. Accordingly, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 13,
Chaney discloses a refiner plate segment pattern (see fig.5) comprising: 
an area having a plurality of alternating refining bars (88.96) and refining grooves (see fig.5), 
wherein the refining bars (88,96) engage the substrate and 
wherein adjacent refining bars (88,96) and the substrate define a refining groove (see fig.5) between the adjacent refining bars, 
wherein the area of alternating refining bars (88,96) and refining grooves is a refining section (the refining section defined as all the bars and grooves see fig.5),
wherein the refining section (see fig.5) further comprises areas defining feeding grooves (see fig.5), each feeding groove extending into the refining section from an edge of the refining section having a closest radial distance from the inner diameter of the substrate toward the outer diameter of the substrate (see fig.5), each feeding groove having a first width closer to the inner diameter (see fig.5) and a second width closer to the outer diameter (see fig.5), 
wherein the feeding groove is disposed at a feeding angle at the first width (see fig.5), and wherein the feeding groove is disposed at a holding angle at the second width (see fig.5).
Chaney does not disclose wherein the first width is larger than the second width.
Chaney and Sjostrom disclose both art in the same field of endeavor (i.e. comminution).
Sjostrom, in a similar art, teaches a refiner substrate (see fig.1) having a feeding groove (10) with a first width is larger than a second width (see Para. [0029] lines 15-21). Sjostrom teaches the first width to be larger than the second width to allow precise tolerances at the interfaces of the blade segments and ensure unrefined pulp not to escape through the refiner (see Para.[0005] lines 27-29).
It would have been obvious to the skilled artisan before the effective filing date to construct to the feeding groove of the refiner substrate of Chaney with a first width to be larger than a second width as taught by Sjostrom, as it would be beneficiary to Chaney to be able to allow precise tolerances at the interfaces of the blade segments and ensure unrefined pulp not to escape through the refiner.
Regarding claim 14,
The prior art Chaney as modified by Sjostrom, discloses all limitations in claim 13.
Chaney discloses wherein the feeding groove is disposed at a series of angles from the feeding angle at the inner diameter to the holding angle at the outer diameter (see fig.5, curve and zig-zag pattern).
Regarding claim 15,
The prior art Chaney as modified by Sjostrom, discloses all limitations in claim 13.
Chaney discloses wherein the feeding groove is curved, such that an angle of the feeding groove changes constantly between the feeding angle and the holding angle along a radial length of the feeding groove (see fig.5, curve and zig-zag pattern).
Regarding claim 16,
The prior art Chaney as modified by Sjostrom, discloses all limitations in claim 13.
Chaney discloses wherein a change in angle or curvature of the feeding groove (see fig.5) between the feeding angle and the holding angle is disposed at a location where there is enough centrifugal force for a given diameter of the refiner plate segments that is beyond a normal pulp plugging point (since the arrow element 52 shows the rotation of the substrate therefore the centrifugal force will act throughout the extension of the feeding groove and since the feeding groove is angled/curved with respect to the horizontal and vertical planes along the feeding groove’s extension therefore the reference discloses the limitation as claimed, see fig.5).
Regarding claim 17
Chaney discloses a method for refining lignocellulosic material (see fig.1-5 and additionally see col.3 lines 13-19) comprising: 
pumping a feed material (papermaking stock) into a refiner (20, see col.3 lines 13-19), 
wherein the refiner (20) has a feeding groove refiner plate segment (86) comprising: 
an area having a plurality of alternating refining bars (88,96) and refining grooves (see fig.5 in claim 1), 
wherein the refining bars (88,96) engage a substrate (surface under the bars elements 88,96) and 
wherein adjacent refining bars (88,96) and the substrate define a refining groove (see fig.5) between the adjacent refining bars, 
wherein the area of alternating refining bars (88,96) and refining grooves is a refining section (the refining section defined as all the bars and grooves see fig.5),
wherein the refining section (see fig.5) further comprises areas defining feeding grooves (see fig.5), each feeding groove extending into the refining section from an edge of the refining section having a closest radial distance from an inner diameter of the substrate toward an outer diameter of the substrate (see fig.5), each feeding groove having a first width closer to the inner diameter (see fig.5) and a second width closer to the outer diameter (see fig.5), 
wherein the feeding groove is disposed at a feeding angle at the first width (see fig.5), and wherein the feeding groove is disposed at a holding angle at the second width (see fig.5).
refining the feed material (papermaking stock) with the feeding groove refiner plate segment (see fig.5).
Chaney does not disclose wherein the first width is larger than the second width.
Chaney and Sjostrom disclose both art in the same field of endeavor (i.e. comminution).
Sjostrom, in a similar art, teaches a refiner substrate (see fig.1) having a feeding groove (10) with a first width is larger than a second width (see Para. [0029] lines 15-21). Sjostrom teaches the first width to be larger than the second width to allow precise tolerances at the interfaces of the blade segments and ensure unrefined pulp not to escape through the refiner (see Para.[0005] lines 27-29).
It would have been obvious to the skilled artisan before the effective filing date to construct to the feeding groove of the refiner substrate of Chaney with a first width to be larger than a second width as taught by Sjostrom, as it would be beneficiary to Chaney to be able to allow precise tolerances at the interfaces of the blade segments and ensure unrefined pulp not to escape through the refiner.
Response to Arguments
In response to Applicant’s arguments in the remarks dated 10/17/2022 about the objection and 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment. The objection and the 35 U.S.C. 112 rejections are withdrawn.
With regards to Applicant's arguments about the 35 U.S.C. 102 rejection, the Applicant’s argument about “…the first width is larger than the second width…“ has been fully considered and is persuasive, and reference Sjostrom et al. US. Publication (2016/0145798) teaches the limitation as claimed as set forth in this current Office Action. The Applicant’s argument about “…the feeding groove is disposed at a feeding angle at a first width, and wherein the feeding groove is disposed at a holding angle at a second width…“ has been fully considered but is not persuasive for the reason below. 
Examiner acknowledges, Applicant's arguments however such arguments are not deemed persuasive. 
Reference Chaney is drawn to a refiner segment with bars, grooves between the bars and feeding grooves and the feeding grooves extended radially from an inner diameter to an outer diameter and the feeding grooves have multiple angle with respect to the horizontal and vertical along the radial extension therefore as discloses in the Office Action, the feeding angle is an angle of the feeding groove closer to the inner diameter with respect to the horizontal and vertical and the holding angle is an angle of the feeding groove closer to the outer diameter with respect to the horizontal and vertical as set forth in the Office Action . The references in combination discloses all the structures and is capable of performed as claimed.
As discussed above, the references in combination appear proper as they disclose all the limitations of the claimed invention and are maintained.
Conclusion
  Accordingly, THIS ACTION IS MADE Non-FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 4, 2022

Smith Oberto BAPTHELUSExaminer, Art Unit 3725    

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725